Case 1:21-cv-09696-RMB-SAK Document 6 Filed 06/14/21 Page 1 of 2 PageID: 285



NOT FOR PUBLICATION

               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
               _______________
                               :
TONI FLY,                      :
aka WILLIAM ANTHONY FLY,       :
                               :    Civ. No. 21-9696 (RMB/SAK)
               Plaintiff       :
                               :
          v.                   :          OPINION
                               :
DR. JILL ROTH, et al.,         :
                               :
               Defendants      :
                               :

     On April 19, 2021, this Court received a prisoner civil rights

complaint from Plaintiff Toni Fly, aka William Anthony Fly, without

payment of the filing fee or an application to proceed without

prepayment of the filing fee (“IFP Application”) under 28 U.S.C.

§ 1915. On June 9, 2021, prior to the Court’s review of the

complaint, legal mail sent to Plaintiff was returned to the Court

as undeliverable. (Dkt. No. 5.) Plaintiff has not notified the

Court of her new address.

I.   DISCUSSION

     Local Civil Rule 10.1(a) provides, in relevant part:

           unrepresented parties must advise the Court of
           any change in their . . . address[es] within
           seven days of being apprised of such change by
           filing a notice of said change with the Clerk.
           Failure to file a notice of change may result
           in the imposition of sanctions by the Court.
Case 1:21-cv-09696-RMB-SAK Document 6 Filed 06/14/21 Page 2 of 2 PageID: 286



      Dismissing a complaint without prejudice is an appropriate

remedy for noncompliance with this rule.           See Archie v. Dept. of

Corr., Civ. No. 12-2466 (RBK/JS), 2015 WL 333299, at *1 (D.N.J.

Jan. 23, 2015) (collecting cases). Plaintiff has not provided the

Court with a notice of change of address.

II.   CONCLUSION

      The    Court   will   dismiss   the    Complaint   without   prejudice

pursuant to Local Civil Rule 10.1(a), subject to reopening upon

Plaintiff’s timely notice of her new address.



An appropriate order follows.



Dated:      June 14, 2021



                                            s/Renée Marie Bumb
                                            RENÉE MARIE BUMB
                                            UNITED STATES DISTRICT JUDGE
